United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
            _____________

            No. 96-3721EA
            _____________

Calvin C. Hollowell,                 *
                                     *
              Plaintiff/Appellant,   *
                                     *
       v.                            *
                                     *
Randy Johnson, Sheriff of Pulaski    *
County; Danny Bradley, Chief Deputy; *
Stephen Engstrom, Attorney for the   *
Sheriff; Nelwyn Davis, Attorney for  *
Pulaski County; Carolyn Witherspoon, *
Attorney for the County Judge; F. G. *
Villines, Pulaski County Judge, also *
known as Buddy Villines; Robert      *
Newcomb, Attorney for Bale Chevrolet *   Appeals from the United States
GEO; John Earl, Attorney for Bale    *   District Court for the Eastern
Chevrolet GEO; John Bale, Owner of   *   District of Arkansas.
Bale Chevrolet GEO; Lowell G.        *
Kincaid, Acting Chief of Detention;  *         [UNPUBLISHED]
Michael D. Barkhurst, Chief of       *
Detention; Danny Harkins, Arkansas   *
State Police,                        *
                                     *
              Defendants/Appellees.  *

            _____________

            No. 96-3798EA
            _____________

Calvin C. Hollowell,                 *
                                     *
            Plaintiff/Appellee,        *
                                       *
       v.                              *
                                       *
Randy Johnson, Sheriff of Pulaski      *
County; Danny Bradley, Chief Deputy; *
                                       *
              Defendants,              *
                                       *
Stephen Engstrom, Attorney for the     *
Sheriff; Nelwyn Davis, Attorney for    *
Pulaski County; Carolyn Witherspoon, *
Attorney for the County Judge;         *
                                       *
              Defendants/Appellants,   *
                                       *
F. G. Villines, also known as Buddy    *
Villines, Pulaski County Judge; Robert *
Newcomb, Attorney for Bale Chevrolet *
GEO; John Earl, Attorney for Bale      *
Chevrolet GEO; John Bale, Owner of     *
Bale Chevrolet GEO; Lowell G.          *
Kincaid, Acting Chief of Detention;    *
Michael D. Barkhurst, Chief of         *
Detention; Danny Harkins, Arkansas     *
State Police,                          *
                                       *
              Defendants.              *

            _____________

            No. 96-3799EA
            _____________

Calvin C. Hollowell,                  *



                                      -2-
                                          *
            Plaintiff/Appellee,           *
                                          *
      v.                                  *
                                          *
Randy Johnson, Sheriff of Pulaski         *
County; Danny Bradley, Chief Deputy;      *
Stephen Engstrom, Attorney for the        *
Sheriff; Nelwyn Davis, Attorney for       *
Pulaski County; Carolyn Witherspoon,      *
Attorney for the County Judge; F. G.      *
Villines, also known as Buddy Villines,   *
Pulaski County Judge; Robert              *
Newcomb, Attorney for Bale Chevrolet      *
GEO; John Earl, Attorney for Bale         *
Chevrolet GEO;                            *
                                          *
            Defendants,                   *
                                          *
John Bale, Owner of Bale Chevrolet        *
GEO;                                      *
                                          *
            Defendant/Appellant,          *
                                          *
Lowell G. Kincaid, Acting Chief of        *
Detention; Michael D. Barkhurst, Chief    *
of Detention; Danny Harkins, Arkansas     *
State Police,                             *
                                          *
            Defendants.                   *
            _____________

            No. 96-3800EA
            _____________

Calvin C. Hollowell,                      *
                                          *

                                          -3-
            Plaintiff/Appellee,          *
                                         *
      v.                                 *
                                         *
Randy Johnson, Sheriff of Pulaski        *
County; Danny Bradley, Chief Deputy;     *
                                         *
            Defendants/Appellants,       *
                                         *
Stephen Engstrom, Attorney for the       *
Sheriff; Nelwyn Davis, Attorney for      *
Pulaski County; Carolyn Witherspoon,     *
Attorney for the County Judge;           *
                                         *
            Defendants,                  *
                                         *
F. G. Villines, also known as Buddy      *
Villines, Pulaski County Judge;          *
                                         *
            Defendant/Appellant,         *
                                         *
Robert Newcomb, Attorney for Bale        *
Chevrolet GEO; John Earl, Attorney for   *
Bale Chevrolet GEO; John Bale, Owner     *
of Bale Chevrolet GEO;                   *
                                         *
            Defendants,                  *
                                         *
Lowell G. Kincaid, Acting Chief of       *
Detention; Michael D. Barkhurst, Chief   *
of Detention;                            *
                                         *
            Defendants/Appellants,       *
                                         *
Danny Harkins, Arkansas State Police,    *
                                         *
            Defendant.                   *

                                         -4-
                                     _____________

                             Submitted: September 5, 1997
                                 Filed: September 18, 1997
                                  _____________

Before FAGG, HEANEY, and BEAM, Circuit Judges.
                           _____________

PER CURIAM.

       Calvin C. Hollowell appeals the district court's dismissal of his civil rights action
in which he alleged numerous violations of 42 U.S.C. §§ 1983, 1985, and 1986, and
the First and Fourth Amendments. Three appellees cross-appeal the district court's
denial of a motion to recuse, and one appellee appeals the denial of his motion for
sanctions. Having reviewed the record and the parties' briefs, we conclude the court
correctly dismissed Hollowell's action for failing to state a claim. Likewise, the court
properly denied the recusal and sanctions motions. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -5-